DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim constitutes a single means claim (35 U.S.C. 112(f), by its terms, is limited to “an element in a claim for a combination”). Such claim limitation(s) is/are: “a means for reducing the size of a gas port of a gas operated firearm” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1-5 are objected to because of the following informalities:
Claim 1, line 13: Reference numerals “460a” and “440a” are not enclosed in parentheses.
Claim 1, line 14: Reference numeral “360a” is not enclosed in parentheses.
Claim 1, line 18: Reference numeral “440a” is not enclosed in parentheses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 16 is a single means claim, and thus, cannot rely on 35 U.S.C. 112(f) to incorporate structure from the specification. Thus, the broadest reasonable interpretation of claim 16 extends to all ways of reducing the size of a gas port of a gas operated firearm, those known and unknown to the inventor, and amounts to pure functional claiming without boundaries.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowell. Specifically, Crowell discloses an insert that bridges gas port portions of a barrel and a gas block, wherein the insert exhibits a uniform bore having a diameter less than the diameter of the gas port portions. Thus, the insert serves to reduce the size of the gas port by introducing a restriction therein (figures 1 and 2, element 26 is the gas port portion of the gas block 10, the insert is located at the top end of the element 26 and has an inverted T-shaped cross-section, and above the insert is the gas port portion of the barrel 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (2018/0023913) in view of Small Arms Solutions LLC (see attached Notice of References Cited, Reference U; “Small”).
In reference to claim 1, Newman discloses an apparatus for reducing the size of a gas port of a gas operated firearm, 2the apparatus comprising: 
3a barrel wall with outer and inner surfaces (figures 1-3, barrel 10; figure 3, the inner surface being the bore of the barrel and the outer surface being the exterior surface of element 16), 4
a modified gas port is located between the outer and inner 5surfaces, the modified gas port comprises an inverted female top hat 6configuration and a first bore, the inverted female top hat 7configuration comprises a third bore and a fourth bore (figures 3 and 4, esp. figure 4, the modified gas port comprises an inverted female top hat configuration and extends from the inner surface to the outer surface; figure 4, the modified gas port includes a first portion extending from the inner surface to the bottom of male gas port insert 17, a fourth bore occupied by the threaded portion of the male gas port insert 17, and a third bore occupied by the head, i.e., the widest portion, of the male gas port insert 17), 8
a male gas port insert is located in the inverted female top hat 9configuration such that the male gas port insert occupies at least a 10portion of the third bore and at least a portion of the fourth bore, the male 11gas port insert having a second bore therethrough (figure 4, male gas port insert 17, which includes a second bore extending therethrough), 12
a flared portion located at a first opposite end of the second bore13, the flared portion is in fluid communication with the second bore and 14the first bore, 15
wherein the first bore defines a first diameter of at least a 16portion of the first bore (figure 4, the male gas port insert 17 is shown to have a flared portion at the bottom end of the second bore), 17
wherein the second bore defines a second diameter of at least a 18portion of the second bore (figure 4; it is noted that that the first bore and the second bore are drilled to have the same diameter, per paragraph 33, last sentence). 19

Thus, Newman discloses the claimed invention, except for wherein the first bore is worn such that the second diameter is less than the first diameter. However, it is noted that the barrel of Newman is for a gas-operated firearm, wherein the gas port routes highly pressurized, high-temperature gas to an operating system of the firearm (paragraph 38). Further, Small teaches that it is well-known that the gas port of a barrel of a gas-operated firearm, like that of Newman, experiences gas port erosion as a byproduct of repeated firings. Small clearly teaches that gas port erosion is a phenomenon that causes the gas port to become progressively oversized as a byproduct of repeated firings, and makes clear that the portion of the gas port closest to the bore of the barrel is the first portion to experience erosion and become oversized (page 6, paragraph and bottom two photos). 
Thus, it would have been obvious to one of ordinary skill in the art to recognize that the gas port, of the barrel of the firearm of Newman, will experience gas port erosion as a byproduct of repeated firings, and that said gas port erosion will first affect the first bore of the gas port, causing said first bore to become oversized relative to portions of the gas port that are closer to the exterior surface of the barrel, e.g., the second bore. Thus, it is clear that the prior art makes obvious the claimed invention, since the first bore of Newman will be the first part of the gas port to become worn, and thus oversized, as a byproduct of repeated firings of the firearm. Once oversized, the first bore will have a diameter greater than the second diameter of the second bore, and thus, the apparatus of Newman, once modified by gas port erosion, will be structurally identical to Applicant’s claimed invention.

In reference to claim 2, Newman in view of Small makes obvious the claimed invention, since the first bore will progressively increase in the diameter under the effects of gas port erosion; at some point the diameter of the first bore will equal the diameter of the flared portion.

In reference to claim 3, Newman in view of Small makes obvious the claimed invention (Newman, figure 4: the stem of the male gas port insert 17 is the threaded portion and the portion between the threaded portion and the head, the head being the widest portion of the insert; the flared portion defines a maximum diameter of the second bore; the first bore will have a smaller diameter than the flared portion at the beginning of gas port erosion; the diameter of the flared portion is clearly less than the diameter of the stem).

In reference to claim 5, Newman in view of Small makes obvious the claimed invention (Newman, figure 4).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Small and further in view of Crowell (4178832).
In reference to claim 6, Newman discloses an apparatus for reducing the size of a gas port of a gas operated firearm, 2the apparatus comprising: 
3a barrel wall with outer and inner surfaces (figures 1-3, barrel 10; figure 3, the inner surface being the bore of the barrel and the outer surface being the exterior surface of element 16), 4
a modified gas port is located between the outer and inner 5surfaces, the modified gas port comprises an inverted female top hat 6configuration and a first bore, the inverted female top hat 7configuration comprises a third bore and a fourth bore (figures 3 and 4, esp. figure 4, the modified gas port comprises an inverted female top hat configuration and extends from the inner surface to the outer surface; figure 4, the modified gas port includes a first portion extending from the inner surface to the bottom of male gas port insert 17, a fourth bore occupied by the threaded portion of the male gas port insert 17, and a third bore occupied by the head, i.e., the widest portion, of the male gas port insert 17), 8
a male gas port insert is located in the inverted female top hat 9configuration such that the male gas port insert occupies at least a 10portion of the third bore and at least a portion of the fourth bore, the male 11gas port insert having a second bore therethrough (figure 4, male gas port insert 17, which includes a second bore extending therethrough), 1217
wherein the second bore defines a second diameter of at least a 18portion of the second bore (figure 4; it is noted that that the first bore and the second bore are drilled to have the same diameter, per paragraph 33, last sentence). 19

Thus, Newman discloses the claimed invention, except for (1) wherein the first bore is worn such that the second diameter is less than the first diameter and (2) wherein a flared portion is not located at a first opposite end of the second bore.
Regarding (1), it is noted that the barrel of Newman is for a gas-operated firearm, wherein the gas port routes highly pressurized, high-temperature gas to an operating system of the firearm (paragraph 38). Further, Small teaches that it is well-known that the gas port of a barrel of a gas-operated firearm, like that of Newman, experiences gas port erosion as a byproduct of repeated firings. Small clearly teaches that gas port erosion is a phenomenon that causes the gas port to become progressively oversized as a byproduct of repeated firings, and makes clear that the portion of the gas port closest to the bore of the barrel is the first portion to experience erosion and become oversized (page 6, paragraph and bottom two photos). 
Thus, it would have been obvious to one of ordinary skill in the art to recognize that the gas port, of the barrel of the firearm of Newman, will experience gas port erosion as a byproduct of repeated firings, and that said gas port erosion will first affect the first bore of the gas port, causing said first bore to become oversized relative to portions of the gas port that are closer to the exterior surface of the barrel, e.g., the second bore. Thus, it is clear that the prior art makes obvious the claimed invention, since the first bore of Newman will be the first part of the gas port to become worn, and thus oversized, as a byproduct of repeated firings of the firearm. Once oversized, the first bore will have a diameter greater than the second diameter of the second bore, and thus, the apparatus of Newman, once modified by gas port erosion, will be structurally identical to Applicant’s claimed invention.
Regarding (2), it is noted that Newman remains silent as to the flared portion found at the end of the second bore closest to the bore of the barrel; Newman provides no indication that the flared portion necessary. Further, Crowell teaches that it is known to form an insert, similar to the male gas port insert of Newman, with a bore having a uniform diameter along its entire length and without any flared portion, in order to reduce the number of manufacturing steps necessary to form the insert, thus reducing cost (figure 1 or 2, the insert is located above lead line 26 and bridges elements 5 and 10; the insert has a generally inverted T-shaped cross-section). Thus, it would have been obvious to one of ordinary skill in the art to form the male gas port insert of Newman with a bore having a uniform diameter along its entire length and without any flared portion, in order to reduce the number of manufacturing steps necessary to form the insert, thus reducing cost.

In reference to claim 8, Newman in view of Small and further in view of Crowell makes obvious the claimed invention (Newman, figure 4).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Small and further in view of Sloan (2019/0226786).
In reference to claim 4, Newman in view of Small makes obvious the claimed invention, except for wherein the male gas port insert is press fitted into the inverted female top hat configuration of the modified gas port. It is noted that figure 4 of Newman shows that the male gas port insert appears to be threaded into the modified gas port. However, Sloan teaches that it is known to press fit a male gas port insert into a gas port, in order to effect a reliable gas-tight seal between the insert and the gas port. Thus, it would have been obvious to one of ordinary skill in the art to substitute a press fit, as taught by Sloan, for the threaded connection of Newman, in order to effect a reliable gas-tight seal between; the substitution would result in a predictable fitment of the insert into the gas port.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cassels (2016/0178299), Aubin et al. (2020/0025476), Wheeler et al. (2020/0278165), Sylvester (2021/0389066), Muhlemann (3333509), Johnston (1387889), Hutton et al. (3893370), Marsh (2865256), Harvey (2870685), Katz (2872851), and Dixon (2554618).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641